Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2022.  Applicant’s election without traverse of Species A, figures 1-25, claims 1-7, 21-26 the reply filed on the above date is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koefelda (20100044371)
Koefelda discloses:
1. (Original) A beverage crate (figs 1-9) comprising: a base (12); and a plurality of walls extending from the base (adjacent 14s, 18s), the base together with the plurality of walls defining a container interior for receiving beverage containers (inside of the device capable of performing the above intended use, such as holding non positively claimed containers), wherein a storage volume of the container interior is selectively adjustable to accommodate different size beverage containers (capable of performing the above intended use, as the movement of elements 20 adjusts the space within the device).

2. (Original) The beverage crate of claim 1 further including at least one spacer movable between a stowed position in which the storage volume of the container interior is larger and a deployed position in which the storage volume of the container interior is smaller (20 capable of performing the above intended use).

4. (Original) The beverage crate of claim 2 wherein the at least one spacer is pivotably secured to one of the plurality of walls (As shown in figs 3, 4).

5. (Original) The beverage crate of claim 4 wherein the at least one spacer is pivotable into a recess in the one of the plurality of walls to the stowed position (as shown in figs 3, 4).

7. (Original) The beverage crate of claim 2 wherein the plurality of walls are pivotably connected to the base and movable between an upright position and a collapsed position on the base (as shown in figs 1, 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koefelda (20100044371) in view of McDade (6581771).
Koefelda discloses:
21. (New) A beverage crate (Figs 1-9) comprising: a base (12) having opposed end edges and opposed side edges (perimeter portions of 12); a pair of opposed end walls extending upward from the end edges of the base (adjacent 18s); a pair of opposed side walls extending upward from the side edges of the base (adjacent 14s), the base together with the pair of opposed side walls and the pair of opposed end walls defining a container interior for receiving beverage containers (inside of device capable of performing the above intended use, such as containing non-positively claimed container); an end spacer secured to one of the pair of opposed end walls, the end spacer movable between a stowed position in which the container interior is larger and a deployed position in which the container interior is smaller (20 capable of performing the above intended use); with the exception of the following which is disclosed by McDade: a side spacer secured to one of the pair of opposed side walls, the side spacer movable between a stowed position in which the container interior is larger and a deployed position in which the container interior is smaller (the Office notes that McDade teaches the concept of having on spacer per perimeter wall capable of performing the above intended use).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koefelda in view of McDade (by providing additional spacers to the device such as the other two side walls and being similar elements as already provided by Koefelda) in order to provide enhanced support to the above spacers, while also providing additional support to the stacking function.
Koefelda further discloses:
22. (New) The beverage crate of claim 21 wherein the end spacer includes a pair of arms extending from an elongated cross bar, and wherein the pair of arms are pivotably secured to the one of the pair of end walls (adjacent 26s pivot as in figs 3, 4).
23. (New) The beverage crate of claim 22 wherein the end spacer is received within a recess in the one of the pair of end walls in the stowed position (fig 4).

24. (New) The beverage crate of claim 23 wherein the one of the pair of end walls includes a notch through an uppermost surface thereof and through which the end spacer is accessible (the Office notes that the Combined Reference provides 4 spacers and features of Koefelda are already provided such as notch adjacent 30).

25. (New) The beverage crate of claim 22 wherein the end spacer is completely below an uppermost surface of the one of the pair of end walls in the stowed position (the Office notes that the Combined Reference provides 4 spacers and features of Koefelda are already provided being completely below element 28).

26. (New) The beverage crate of claim 25 wherein the side spacer includes a pair of arms extending from an elongated cross bar, the pair of arms pivotably secured to the one of the pair of side walls, the side spacer received within a recess in the one of the pair of side walls in the stowed position, the one of the pair of end walls including a notch through an uppermost surface thereof and through which the side spacer is accessible, the side spacer completely below an uppermost surface of the one of the pair of side walls in the stowed position  (the Office notes that the Combined Reference provides 4 spacers and features of Koefelda are already provided being completely below element 28, along with notch adjacent 30 and stowed within a recess in fig 4).



Potentially Allowable Subject Matter
Claims 3, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735